Citation Nr: 1235741	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disorder resulting in chronic fatigue.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from July 1988 to April 1991, and from October 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied service connection for chronic fatigue syndrome.

As discussed below, the Board has recharacterized the issue on appeal to encompass the symptomatology of chronic fatigue, rather than the specific diagnosis of chronic fatigue syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that a claim for benefits is based on a Veteran's symptomatology, not merely a particularized disability, and must be characterized to encompass the claimant's description of the claim, they symptoms he describes, and the information obtained in support of the claim). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim must be remanded for further development, including an appropriate examination (or examinations) to determine whether he has a disability causing his chronic fatigue, and if so, the etiology of that disability.

The Veteran claimed service connection for chronic fatigue syndrome, but in fact, has never been diagnosed with that disorder.  He was seen during active duty for complaints of fatigue, and has at various times since service noted that he continues to experience fatigue on a regular basis, especially in the afternoon.

Most recently, in a July 2012 examination report, a VA examiner made findings that the Veteran did not have chronic fatigue syndrome, but experienced excessive fatigue, excessive snoring, and some memory loss that was more pronounced following his first tour of duty than it was at the time of the 2012 examination.  The Veteran denied a history of a sore throat, tender lymph nodes, or muscle aches.  The examiner noted that the Veteran did not have any other symptoms that would meet the criteria for a diagnosis of chronic fatigue syndrome, and that the nature of his fatigue and memory problems was not consistent with the natural history of chronic fatigue syndrome.  Notably, the examiner opined that his ongoing fatigue symptomatology "may be better explained by obstructive sleep apnea, which his history is very suggestive of."  

For the reasons discussed below, the July 2012 examination report is inadequate to address the Veteran's disability, in that it was limited to concluding that the Veteran does not have a diagnosis of chronic fatigue syndrome.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While the Veteran's claim is one of service connection for chronic fatigue syndrome, the Board finds that the most appropriate treatment of his claim is to recharacterize it as a claim not just for chronic fatigue syndrome, but for a disorder resulting in chronic fatigue.  The Court of Appeals for Veterans Claims (Court) has held that a Veteran's claim for benefits is a claim based on symptomatology, and must be adjudicated as such.  Clemons, 23 Vet. App. at 5.  A layperson is "not competent to provide a diagnosis that requires the application of medical expertise to the facts presented," but rather is merely competent to testify as to the symptoms that he observes.  Id. at 4-5 (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  Here, while the Veteran asserted that he has "chronic fatigue syndrome," he is competent to describe his fatigue symptomatology, but not to diagnose himself with a particular disability.  

As the Court explained, the reasonable interpretation of a Veteran's claim is that he "did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his . . . condition, whatever that is, causes him."  Id. at 5.  In this case, that affliction is chronic fatigue.  

To date, there is no competent evidence of any diagnosis to which his chronic fatigue, which is documented in service treatment records, post-service VA treatment records, and in the Veteran's statements, or his asserted memory loss, is attributable.  There is the suggestion by the July 2012 that the Veteran's history of chronic fatigue and memory loss may be related to an as-of-yet undiagnosed case of obstructive sleep apnea.  An examination by a somnologist or other qualified medical provider is warranted to determine whether such a disability (or any other sleep disorder) that is responsible for the Veteran's chronic fatigue and memory problems exists, and if so, whether that disability is related to his service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Additionally, The Veteran served in the Persian Gulf, and has indicated his belief that he may have been exposed to chemical weapons in Iraq.  Thus, there is also the possibility that the Veteran's chronic fatigue and memory loss could be related to an undiagnosed illness resulting from his service in the Persian Gulf.  See 38 C.F.R. § 3.317 (2011).  While an examination to address chronic fatigue syndrome has been provided, the question of whether he suffers from an undiagnosed illness has not been addressed.  If the Veteran's chronic fatigue and memory loss problems are unrelated to a sleep disorder, an examination to determine whether the Veteran suffers from an undiagnosed illness should be scheduled.

The Board notes that in September 1997, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), to include sleep disturbances.  The September 1997 rating decision noted that the sleep disturbances in question were nightmares; there is no suggestion that the service-connected PTSD disability encompasses any sleep disorders or any undiagnosed illnesses.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination, with a somnologist if possible, to determine whether he experiences any sleep disorders resulting in chronic fatigue, and whether any diagnosed disorder began during service connection or is otherwise etiologically associated with the Veteran's active duty service.

The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported.

If obstructive sleep apnea or any other sleep disorder resulting in chronic fatigue is diagnosed on examination, the examiner shall opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such was caused by or had its onset during service or within one year of service.

The examiner must consider the competent lay statements of the Veteran regarding the onset and continuity of his symptomatology.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  

Specifically, if the examiner determines that an additional examination by an examiner with appropriate expertise to determine whether the Veteran suffers from an "undiagnosed illness" pursuant to 38 C.F.R. § 3.317, is necessary, then such an examination should be scheduled, as discussed in Paragraph 2.  

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

If the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting evidence in the service or post-service treatment records is not by itself a sufficient reason for rejecting the Veteran's reports.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

2.  As noted in Paragraph 1, if (and only if) the initial examiner determines that an additional examination by an examiner with appropriate expertise to determine whether the Veteran suffers from an "undiagnosed illness" pursuant to 38 C.F.R. § 3.317 is necessary, then such an examination should be scheduled.  

The examiner should address the nature and likely etiology of the claimed disability involving chronic fatigue and memory loss.  The entire claims file, along with a copy of this Remand, must be made available to the examiner for review.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the review of the claims file and the results of the examination, the examiner is asked to specify whether the Veteran has a current, known clinical diagnosis other than chronic fatigue syndrome related to his complaints of chronic fatigue and memory loss.

If the examiner diagnoses any current disability (or disabilities) other than chronic fatigue syndrome, he or she should offer an opinion for each diagnosed disorder as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such was caused by or had its onset during service or within one year of service.

If no diagnosis is offered with respect to the Veteran's reported symptoms (or if a diagnosis is given but it lacks a conclusive pathology or etiology), the examiner is requested to comment on (a) whether there are objective indications of a chronic disability (lasting six months or more) related to any such complaints or symptoms, (b) at what point the objective indications of a chronic disability became manifest, and (c) whether such objective indications of a chronic disability are medically unexplained (including diagnoses without pathophysiology or etiology).  If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

3.  The agency of original jurisdiction should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

